DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This application is in response to the preliminary amendments filed on 7/27/2022. Per the amendment, claims 1, 4-6, 10, 12, and 15 have been amended, and claims 7 and 19 are canceled. As such, claims 1-6 and 8-18 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 15, the means for generating a pressurized flow of breathable gas is being interpreted as a flow generator, the means for providing fluid droplets to the pressurized flow of breathable gas is being interpreted as a humidifier, and the means for heating a volume of the breathable gas before the droplets are supplied to the breathable gas is being interpreted as a heater.
In claim 17, the means for facilitating controlling operating conditions is being interpreted as temperature and humidity sensors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10,12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US 2018/0250490 A1) in view of Goff et al. (US 2017/0216552 A1) and Minnochieri et al. (US 2015/0174344 A1) and Longest et al. (US 2015/0007817 A1).
With respect to claim 1, Burgess teaches A system configured to facilitate humidification of a pressurized flow of breathable gas delivered to a subject (Fig. 1E), the system comprising: a pressure generator (“flow generator” 120) configured to generate a pressurized flow of breathable gas for delivery to an airway within a trachea of the subject (Abstract); a humidifier configured to provide a mist of fluid droplets to the breathable gas ([0005], “water vaporization system”, [0088]. It is noted that the definition of “mist” according to thefreedictionary.com is “A mass of fine droplets of water in the atmosphere near or in contact with the earth.”, and the definition of vapor is “ A faintly visible suspension of fine particles of matter in the air, as mist, fumes, or smoke.” or “A mixture of fine droplets of a substance and air, as the fuel mixture of an internal-combustion engine”); a heater configured to heat a volume of the breathable gas before the mist of fluid droplets are supplied to the breathable gas (132, [0130] heating region pre-heats the gases passing through the channel before reaching the humidification housing); one or more hardware processors ([0112], controller 118) configured by machine-readable instructions to: cause the pressure generator to deliver a flow of breathable gas to the subject (“controller 118 that can control the operation of components of the respiratory therapy system 100 or of the respiratory humidification system 101, including but not limited to the flow generator 120”, [0098]); cause the humidifier to provide the mist of fluid droplets to the breathable gas ([0112]); and cause the heater to heat a volume of the breathable gas before the mist of fluid droplets are supplied to the breathable gas ([0130], “The gases heating region 132 may be controlled by and in electrical communication with the controller 118, which may control the heat output of the gas heating region 132”); wherein the breathable gas received by the subject exhibits a target temperature and humidity level ([0120], where temperature and humidity sensors are used to control the components of the device, and in [0125] where temperature and humidity sensors are located at the patient interface), at short distance d from the nebulizer due to one or more of a number of fluid droplets of the mist of fluid droplets, an average size of the fluid droplets, a gas flow rate, and/or an amount of heating power ([0130], “The gases heating region 132 may be controlled by and in electrical communication with the controller 118, which may control the heat output of the gas heating region 132 using sensor signals in a manner, for example, similar to the control of the heat output of the heating device 114 as described elsewhere in this disclosure. The controller 118 can control the temperature and/or the heat output of the gases heating region 132 such that gases arrive at the gases outlet 127, the patient interface 122…such that the gases arrive at the gases outlet 127, the patient interface 122, or the patient at the desired temperature”.) Burgess teaches that  the mist of fluid droplets are provided to the breathable gas by vaporizing water on a heating surface 114, the heating surface 114 is used for the sole purpose of vaporizing the water to humidify the breathable gas, (see [0097], and [0172], where “By separately pre-heating the gases, the energy delivered to the heating element in the humidification region can be used to vaporize the humidification fluid, thereby separating the functions of heating the gases (by supplying sensible heat from the gases pre-heater) and humidifying the gases (by providing latent heat from the heating element) in the gases channel. Advantageously, such a separation of functions permits the heating element to be operated at lower power levels corresponding to lower temperature levels which results in safer and more efficient operation of the respiratory humidification system”).
Burgess does not teach that the mist of fluid droplets provided to the breathable gas are provided by a nebulizer and does not teach wherein the distance d is in a range from 1 cm to 30 cm.
However, Goff teaches that a nebulizer is a known humidification element ([0077]) for providing a mist of fluid droplets to a pre-heated breathable gas (Abstract, [0026], “heating before….humidification”, [0077]) to provide a humidification system that is more efficient, more compact in size, and does not require higher power requirements as it does not require a heater to heat the water for vaporization, ([0008]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to substitute the humidifier of Burgess with a nebulizer as Goff teaches that a nebulizer is a known alternative device that provides the predictable results of providing a mist of fluid liquid droplets to a breathable gas that is more efficient, less bulky, and does not require an additional heating element to vaporize the water resulting in less of a power requirement. With this modification, the nebulizer of Goff would replace the heating element 114 of Burgess and the water would be provided to the inlet port (Goff, 30) to the nebulizer instead.
Goff further teaches a humidification device (Fig. 5, 27) that is located at a distance in a range of 1 cm to 30 cm ([0069],” This setup provides the advantage of providing the humidification in close proximity to the user. In some embodiments, the humidification can occur just proximal to the patient interface, as little as about 1 cm or less from the mask. In some embodiments, the humidification can occur between about 5 and 50 cm from the user interface.”) to reduce rainout and provide a more accurate level of humidification to the patient ([[0069], “This reduces the incidence of excess humidification, reduces rainout, and reduces the amount of tube heating required to prevent rainout.”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the system of Burgess to have the nebulizer located at a distance from 1 cm to 30 cm from the patient interface to reduce rainout and provide an accurate level of humidity to the patient. With this modification, and because the target temperature and humidity is sensed by a sensor at the patient interface, the breathable gas exhibits the target temperature and humidity a distance of 1 cm to 30 cm from the nebulizer.
Burgess as modified with Goff does not teach a tracheal cannula being communicatively coupled with the pressure generator; wherein a fluid droplet size of the mist of fluid droplets, an inner lumen diameter of the tracheal cannula, and a curvature radius of the tracheal cannula are tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject to reduce impaction.
However, Minnochieri teaches a similar device (Fig.2, [0041]) further comprising a tracheal cannula (“tubular intubation means” 6) being communicatively coupled with the pressure generator (“respiratory airflow generating means” 3, where the cannula is coupled via the nebulizer case outlet 53), wherein an inner lumen diameter of the tracheal cannula is tuned to facilitate the delivery of the mist of fluid droplets to the trachea to reduce impaction (see [0034] – [0036] where a preferred diameter and design of the endotracheal tube is used to ensure “a largely deposit-free transport of the liquid droplet/respiratory air mixture through the intubation means” .
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the patient interface of Burgess as modified to be a tracheal cannula as a tracheal cannula is a known patient interface in the use of a nebulizer and pressure generator, wherein the inner lumen diameter of the tracheal cannula facilitates the delivery of the mist of fluid droplets to the trachea of the subject as taught by Minnochieri, to ensure a largely deposit-free transport of the liquid droplet/respiratory air mixture through the intubation means.
Burgess as modified with Goff and Minnochieri does not teach wherein a fluid droplet size of the mist of fluid droplets, and a curvature radius of the tracheal cannula are tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject to reduce impaction.
However, Longest discloses a similar system for the delivery of a mist of fluid droplets from a nebulizer and teaches that the tuning (“streamlining”, [0073] and Abstract)) of a curvature radius within a delivery conduit reduces depositional losses ([0080]). Longest also teaches wherein a fluid droplet size of the mist of fluid droplets are tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject to reduce impaction ([0057]-[0058], “An advantage of mixer-heaters according to the teachings herein is reduced depositional losses of an aerosol delivery system used to administer an aerosol”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the curvature radius of the tracheal cannula and the fluid droplet size of Burgess as modified to be tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject as taught by Longest to reduce depositional losses within the humidification system.
With respect to claim 2, Burgess as modified teaches further comprising a temperature sensor located at an entrance leading to the subject to facilitate controlling operating conditions (Burgess, [0125]).
With respect to claim 4, Burgess as modified teaches wherein the inner lumen diameter (Minnochieri, [0034]- [0036]) and the curvature radius (Longest, [0080]) facilitate the delivery of the mist of fluid droplets such that the delivered gas exhibits the target temperature and humidity level, wherein the fluid droplets are fully evaporated (Longest, [0047], and [0057]-[0058] where a mixer heater evaporates the liquid to a gas and Burgess senses and controls the temperature and humidity ([0130]).
With respect to claim 9, Burgess as modified teaches wherein a target temperature of between about room temperature and 42°C ([0130], “approximately 31.degree. C. to approximately 41.degree. C., “) and a relative humidity are maintained at an interface to the subject, the relative humidity being about 100 % ([0101,” desired output humidity (RH)=100%”; see [0125] where humidity is controlled by sensors at the patient interface).
With respect to claim 10, Burgess teaches A method for facilitating humidification of a pressurized flow of breathable gas delivered by a system (Fig. 1E, Abstract) comprising a pressure generator (“flow generator” 120), a humidifier ([0088]) , a heater (132), and one or more hardware processors ([0112], controller 118), the method comprising: generating, with the pressure generator, a pressurized flow of gas (Abstract); providing a mist of fluid droplets, with the humidifier to the pressurized flow of gas ([0005], “water vaporization system”, [0088]. It is noted that the definition of “mist” according to thefreedictionary.com is “A mass of fine droplets of water in the atmosphere near or in contact with the earth.”, and the definition of vapor is “ A faintly visible suspension of fine particles of matter in the air, as mist, fumes, or smoke.” or “A mixture of fine droplets of a substance and air, as the fuel mixture of an internal-combustion engine”) and heating, with the heater, a volume of the gas before the mist of fluid droplets are supplied to the gas (132, [0130] heating region pre-heats the gases passing through the channel before reaching the humidification housing); wherein the gas delivered by the system exhibits a target temperature and humidity level at short distance d from the nebulizer due to one or more of a number of fluid droplets of the mist of fluid droplets, an average size of the droplets, a gas flow rate, and/or an amount of heating power ([0130], “The gases heating region 132 may be controlled by and in electrical communication with the controller 118, which may control the heat output of the gas heating region 132 using sensor signals in a manner, for example, similar to the control of the heat output of the heating device 114 as described elsewhere in this disclosure. The controller 118 can control the temperature and/or the heat output of the gases heating region 132 such that gases arrive at the gases outlet 127, the patient interface 122…such that the gases arrive at the gases outlet 127, the patient interface 122, or the patient at the desired temperature”.) Burgess teaches that  the mist of fluid droplets are provided to the breathable gas by vaporizing water on a heating surface 114, the heating surface 114 is used for the sole purpose of vaporizing the water to humidify the breathable gas, (see [0097], and [0172], where “By separately pre-heating the gases, the energy delivered to the heating element in the humidification region can be used to vaporize the humidification fluid, thereby separating the functions of heating the gases (by supplying sensible heat from the gases pre-heater) and humidifying the gases (by providing latent heat from the heating element) in the gases channel. Advantageously, such a separation of functions permits the heating element to be operated at lower power levels corresponding to lower temperature levels which results in safer and more efficient operation of the respiratory humidification system”).
Burgess does not teach that the mist of fluid droplets provided to the breathable gas are provided by a nebulizer and does not teach wherein the distance d is in a range from 1 cm to 30 cm.
However, Goff teaches that a nebulizer is a known humidification element ([0077]) for providing a mist of fluid droplets to a pre-heated breathable gas (Abstract, [0026], “heating before….humidification”, [0077]) to provide a humidification system that is more efficient, more compact in size, and does not require higher power requirements as it does not require a heater to heat the water for vaporization, ([0008]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to substitute the humidifier of Burgess to with a nebulizer as Goff teaches that a nebulizer is a known alternative device that provides the predictable results of providing a mist of fluid liquid droplets to a breathable gas that is more efficient, less bulky, and does not require an additional heating element to vaporize the water resulting in less of a power requirement. With this modification, the nebulizer of Goff would replace the heating element 114 of Burgess and the water would be provided to the inlet port (Goff, 30) to the nebulizer instead.
Goff further teaches a humidification device (Fig. 5, 27) that is located at a distance in a range of 1 cm to 30 cm ([0069],” This setup provides the advantage of providing the humidification in close proximity to the user. In some embodiments, the humidification can occur just proximal to the patient interface, as little as about 1 cm or less from the mask. In some embodiments, the humidification can occur between about 5 and 50 cm from the user interface.”) to reduce rainout and provide a more accurate level of humidification to the patient ([[0069], “This reduces the incidence of excess humidification, reduces rainout, and reduces the amount of tube heating required to prevent rainout.”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the system of Burgess to have the nebulizer located at a distance from 1 cm to 30 cm from the patient interface to reduce rainout and provide an accurate level of humidity to the patient. With this modification, and because the target temperature and humidity is sensed by a sensor at the patient interface, the breathable gas exhibits the target temperature and humidity a distance of 1 cm to 30 cm from the nebulizer.
Burgess modified with Goff does not teach tuning a fluid droplet size of the mist of fluid droplets, an inner lumen diameter of a tracheal cannula, and a curvature radius of the tracheal cannula to facilitate delivery of the mist of fluid droplets to the trachea of a subject to reduce impaction.
However, Minnochieri teaches a similar method of delivering a breathable gas (Abstract, Fig.2, [0041]) further comprising a tracheal cannula (“tubular intubation means” 6) being communicatively coupled with the pressure generator (“respiratory airflow generating means” 3, where the cannula is coupled via the nebulizer case outlet 53), wherein an inner lumen diameter of the tracheal cannula is tuned to facilitate the delivery of the mist of fluid droplets to the trachea to reduce impaction (see [0034] – [0036] where a preferred diameter and design of the endotracheal tube is used to ensure “a largely deposit-free transport of the liquid droplet/respiratory air mixture through the intubation means” .
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the method of Burgess as modified to comprise a tracheal cannula as a tracheal cannula is a known patient interface in the use of a nebulizer and pressure generator for delivery of gas, wherein the inner lumen diameter of the tracheal cannula facilitates the delivery of the mist of fluid droplets to the trachea of the subject as taught by Minnochieri, to ensure a largely deposit-free transport of the liquid droplet/respiratory air mixture through the intubation means.
Burgess as modified with Goff and Minnochieri does not teach wherein a fluid droplet size of the mist of fluid droplets, and a curvature radius of the tracheal cannula are tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject to reduce impaction.
However, Longest discloses a similar system for the delivery of a mist of fluid droplets from a nebulizer and teaches that the tuning (“streamlining”, [0073] and Abstract)) of a curvature radius within a delivery conduit reduces depositional losses ([0080]). Longest also teaches wherein a fluid droplet size of the mist of fluid droplets are tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject to reduce impaction ([0057]-[0058], “An advantage of mixer-heaters according to the teachings herein is reduced depositional losses of an aerosol delivery system used to administer an aerosol”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the curvature radius of the tracheal cannula and the fluid droplet size of Burgess as modified to be tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject as taught by Longest to reduce depositional losses within the humidification system.
With respect to claim 12, Burgess as modified teaches wherein the inner lumen diameter (Minnochieri, [0034]- [0036]) and the curvature radius (Longest, [0080]) facilitate the delivery of the mist of fluid droplets such that the delivered gas exhibits the target temperature and humidity level, wherein the fluid droplets are fully evaporated (Longest, [0047], and [0057]-[0058] where a mixer heater evaporates the liquid to a gas and Burgess senses and controls the temperature and humidity ([0130]).
With respect to claim 15, Burgess teaches A system for facilitating humidification of a pressurized flow of breathable gas delivered to a subject (Fig.1E), the system comprising: means for generating a pressurized flow of breathable gas (“flow generator” 120) for delivery to an airway within a trachea of the subject (Abstract); means for providing a mist of fluid droplets to the pressurized flow of breathable gas ([0005], “water vaporization system”, [0088]. It is noted that the definition of “mist” according to thefreedictionary.com is “A mass of fine droplets of water in the atmosphere near or in contact with the earth.”, and the definition of vapor is “ A faintly visible suspension of fine particles of matter in the air, as mist, fumes, or smoke.” or “A mixture of fine droplets of a substance and air, as the fuel mixture of an internal-combustion engine”)and means for heating a volume of the breathable gas before the mist of fluid droplets are supplied to the breathable gas (heating region 132, [0130] heating region pre-heats the gases passing through the channel before reaching the humidification housing); wherein the breathable gas received by the subject exhibits a target temperature and humidity level at short distance d from the means for providing a mist of fluid droplets due to one or more of a number of fluid droplets of the mist of fluid droplets, an average size of the fluid droplets, a gas flow rate, and/or an amount of heating power ([0130], “The gases heating region 132 may be controlled by and in electrical communication with the controller 118, which may control the heat output of the gas heating region 132 using sensor signals in a manner, for example, similar to the control of the heat output of the heating device 114 as described elsewhere in this disclosure. The controller 118 can control the temperature and/or the heat output of the gases heating region 132 such that gases arrive at the gases outlet 127, the patient interface 122…such that the gases arrive at the gases outlet 127, the patient interface 122, or the patient at the desired temperature”.)
Burgess does not teach wherein the distance d is in a range from 1 cm to 30 cm.
However, Goff teaches a humidification device (Fig. 5, 27) that is located at a distance in a range of 1 cm to 30 cm ([0069],” This setup provides the advantage of providing the humidification in close proximity to the user. In some embodiments, the humidification can occur just proximal to the patient interface, as little as about 1 cm or less from the mask. In some embodiments, the humidification can occur between about 5 and 50 cm from the user interface.”) to reduce rainout and provide a more accurate level of humidification to the patient ([[0069], “This reduces the incidence of excess humidification, reduces rainout, and reduces the amount of tube heating required to prevent rainout.”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the system of Burgess to have the humidifier located at a distance from 1 cm to 30 cm from the patient interface to reduce rainout and provide an accurate level of humidity to the patient. With this modification, and because the target temperature and humidity is sensed by a sensor at the patient interface, the breathable gas exhibits the target temperature and humidity a distance of 1 cm to 30 cm from the nebulizer.
Burgess modified with Goff does not teach a tracheal cannula means being communicatively coupled with the means for generating a pressurized flow; wherein a fluid droplet size of the mist of fluid droplets, an inner lumen diameter of the tracheal cannula means, and a curvature radius of the tracheal cannula means are tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject to reduce impaction.
However, Minnochieri teaches a similar system (Fig.2, [0041]) further comprising a tracheal cannula (“tubular intubation means” 6) being communicatively coupled with the pressure generator (“respiratory airflow generating means” 3, where the cannula is coupled via the nebulizer case outlet 53), wherein an inner lumen diameter of the tracheal cannula is tuned to facilitate the delivery of the mist of fluid droplets to the trachea to reduce impaction (see [0034] – [0036] where a preferred diameter and design of the endotracheal tube is used to ensure “a largely deposit-free transport of the liquid droplet/respiratory air mixture through the intubation means” .
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the patient interface in the system of Burgess as modified to be a tracheal cannula as a tracheal cannula is a known patient interface in the use of a nebulizer and pressure generator, wherein the inner lumen diameter of the tracheal cannula facilitates the delivery of the mist of fluid droplets to the trachea of the subject as taught by Minnochieri, to ensure a largely deposit-free transport of the liquid droplet/respiratory air mixture through the intubation means.
Burgess as modified with Goff and Minnochieri does not teach wherein a fluid droplet size of the mist of fluid droplets, and a curvature radius of the tracheal cannula are tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject to reduce impaction.
However, Longest discloses a similar system for the delivery of a mist of fluid droplets from a nebulizer and teaches that the tuning (“streamlining”, [0073] and Abstract)) of a curvature radius within a delivery conduit reduces depositional losses ([0080]). Longest also teaches wherein a fluid droplet size of the mist of fluid droplets are tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject to reduce impaction ([0057]-[0058], “An advantage of mixer-heaters according to the teachings herein is reduced depositional losses of an aerosol delivery system used to administer an aerosol”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the curvature radius of the tracheal cannula and the fluid droplet size of Burgess as modified to be tuned to facilitate delivery of the mist of fluid droplets to the trachea of the subject as taught by Longest to reduce depositional losses within the humidification system.
With respect to claim 17, Burgess teaches further comprising a means for facilitating controlling operating conditions ([0125], temperature and humidity sensors are used by the controller to control the flow generator, heater, and humidification elements), the means for facilitating controlling operating conditions located at an entrance of the means for facilitating the delivery of fluid droplets to the trachea of the subject ([0125], the sensors are located at the patient interface).

Claim 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess and Goff, Minnochieri and Longest as applied to claims 1, 10, and 15 above, and further in view of Douwens et al. (5,148,801).
With respect to claim 3, Burgess as modified teaches the limitations of claim 1 and teaches that the temperature sensor may be used by the controller to control the heat output ([0120]).
Burgess as modified does not explicitly teach wherein the temperature sensor is configured to trigger a switch-off of the heater when a threshold temperature is reached at the entrance leading to the subject indicating that the nebulizer is failing to produce the mist of fluid droplets.
However, Douwens teaches a fast temperature sensor (“thermal sensor”, Abstract) that is configured to trigger a switch-off of the heater when a threshold temperature is reached (via the “thermal control module”) at the entrance leading to the subject (the thermal sensor means is located in the air stream at the air outlet, Abstract, and col.5, lines 21-30 where the thermal control module uses the sensor to maintain the temperature in a predetermined range by switching the power on or off).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the fast temperature sensor of Burgess as modified to be configured to trigger a switch off the heater when threshold temperature is reached as taught by Douwens to ensure the temperature stays within a predetermined range before entering the patient airway. It is noted that it would naturally follow that the threshold temperature being reached is an indication that the nebulizer is failing to produce droplets that would normally lower the temperature of the gas during humidification.                                                                                        
With respect to claim 11, Burgess as modified teaches the limitations of claim 10 and teaches that the temperature sensor may be used by the controller to control the heat output ([0120]).
Burgess as modified does not explicitly teach the one or more hardware processors are further configured to use a temperature sensor to trigger a switch-off of the heater when a threshold temperature is reached at an interface of the system, indicating that the nebulizer is failing to produce the mist of fluid droplets.
However, Douwens teaches a fast temperature sensor (“thermal sensor”, Abstract) configured to trigger a switch-off of the heater when a threshold temperature is reached (via the “thermal control module”) at an interface of the system (the thermal sensor means is located in the air stream at the air outlet, Abstract, and col.5, lines 21-30 where the thermal control module uses the sensor to maintain the temperature in a predetermined range by switching the power on or off).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the fast temperature sensor of Burgess as modified to be configured to trigger a switch off the heater when threshold temperature is reached as taught by Douwens to ensure the temperature stays within a predetermined range before entering the patient airway. It is noted that it would naturally follow that the threshold temperature being reached is an indication that the nebulizer is failing to produce droplets that would normally lower the temperature of the gas during humidification.  With this modification, the one or more hardware processors would be configured to cause the fast temperature sensor to trigger the switch off as the one or more hardware processors control the heating elements and sensors (Burgess, [0125]).                                                                                      
With respect to claim 18, Burgess as modified teaches the limitations of claim 15. Burgess also teaches wherein the means for facilitating controlling operating conditions (temperature and humidity sensors) is configured to control the means for heating based on the humidity level produced by the means for supplying fluid droplets ([0131], “A desired downstream temperature of the gases may be determined based on an evaporation rate of the water from the heating surface. The desired downstream temperature of the gases may be set to ensure that substantially all sensible heat is supplied by the gases pre-heater. The desired downstream temperature of the gases may be set to obtain a desired relative humidity level of the gases at the outlet location.” And [0132], “The heater may evaporate the water dosed thereon to obtain the desired dew point temperature. Deterministic control, may preclude the need (that is present in many conventional humidification system) to measure the outgoing humidity or some other indirect variable, and then feed this back through a closed-loop controller to achieve a specific dew point temperature.) Burgess also teaches an increase in temperature of the gas in the absence of liquid from the humidifier ([0170]).
Burgess does not explicitly teach a switch-off of the means for heating if the means for supplying fluid droplets to the pressurized flow of breathable gas fails to produce droplets.
However, Douwens teaches a switch-off of the means for heating when a threshold temperature is reached (the thermal sensor means is located in the air stream at the air outlet, Abstract, and col.5, lines 21-30 where the thermal control module uses the sensor to maintain the temperature in a predetermined range by switching the power on or off).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the fast temperature sensor of Burgess as modified to be configured to trigger a switch off of the heater when a threshold temperature is reached as taught by Douwens to ensure the temperature stays within a predetermined range before entering the patient airway. It is noted that it would naturally follow that the threshold temperature being reached is an indication that the nebulizer is failing to produce droplets that would normally lower the temperature of the gas during humidification as Burgess teaches an increase in heat with the absence of liquid from the humidifier within the gas flow.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess, Goff, Minnochieri and Longest as applied to claims 4 and 12 above, and further in view of Xavier et al. (US 2015/0250969 A1).
With respect to claims 5 and 13, Burgess as modified teaches the limitations of claim 4 and 12.
Burgess as modified does not teach wherein the inner lumen diameter falls within a range of about 4 mm to about 11 mm.
However, Xavier teaches that the standard sizes of the inner diameter of adult endotracheal tubes includes 7mm to 10mm ([0101]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the tracheal tube of Burgess as modified to have an inner diameter that falls within a range of 4mm to 11mm to account for the needs of different sized patients.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess, Goff, Minnochieri, and Longest as applied to claim 1 above, and further in view of McRae et al. (US 2003/0033055 A1).
With respect to claim 8, Burgess as modified teaches the limitations of claim 1. Burgess also teaches that the controller may control the heater to only be energized during inspiration ([0126]).
Burgess as modified does not teach wherein a time-dependent air heating power is modulated and proportional to the flow of breathable gas, wherein there is no heating during exhalation.
However, McRae teaches wherein a time-dependent air heating power is modulated and proportional to the flow of breathable gas, wherein there is no heating during exhalation ([0104], “The power required by the heater to produce an aerosol is directly proportional to the fluid flow rate passing therethrough. If the flow rate is very low, e.g., less than 0.1 ml/min, the heater may act as if the voltage is too high. On the other hand, if the flow rate is too high, the heater may act as if the voltage is too low.”) to “keep the operating resistance of the heater very close to the resistance target.” With a timing cycle that “can be changed to compensate for behavior of the heater and/or properties of the aerosol.”
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the control of the heater of Burgess as modified to be a time-dependent air heating power that is modulated and proportional to the flow of breathable gas, wherein there is no heating during exhalation as taught by McRae for precise heating control when heat is required during inhalation and at appropriate levels proportional to the gas flow.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess, Goff, Minnochieri and Longest as applied to claim 15 above, and further in view of Arimoto et al (US 2015/0367089 A1).
With respect to claim 16, Burgess as modified teaches the limitations of claim 15.
Burgess as modified does not teach wherein the means for providing fluid droplets is a vibrating mesh nebulizer configured to cause a mist of water droplets of a defined diameter to be generated.
However, Arimoto teaches a vibrating mesh nebulizer configured to cause a mist of water droplets of defined diameter to be generated ([0010] and [0013]) by controlling the size of the through holes of the mesh to be “able to sufficiently decrease the diameter of the droplet particles”, [0013]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the nebulizer of Burgess as modified to be a vibrating mesh nebulizer as taught by Arimoto to decrease the size of the diameter of the droplets to a defined diameter.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6 and 14, the prior art of record does not disclose a radius of curvature that falls within a range of about 17 mm to about 25 mm. This radius of curvature is much smaller than what is found in the prior art, for example, Kurtis (5,509,408) teaches a radius of curvature between 4 cm and 20 cm.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 of Remarks that “However, there is nothing in the combined teachings of Burgess and Goff to suggest "a target temperature and humidity level" is achieved "at short distance d from the nebulizer due to one or more of a number of fluid droplets of the mist of fluid droplets, an average size of the fluid droplets, a gas flow rate, and/or an amount of heating power,". However, the heating and humidity of Burgess is controlled by the temperature and humidity sensors ([0011], closed loop control and [0120]), therefore, with the modification of Goff, a target temperature and humidity is achieved by the number of fluid droplets in the mist from the nebulizer of Goff, a gas flow rate, and an amount of heating power all working together and adjusted in response to the temperature and humidity sensors for the purpose of reaching a target temperature and humidity ([0011]).
Applicant argues on page 9 of Remarks that “Minocchieri is configured for "premature babies and infants" and therefore its figures should not be freely combined with the remaining references of record. Minocchieri at Abstract.” However, there is nothing in the disclosures of Burgess, Goff, or Longest that precludes the systems and devices of each from being used for premature babies and infants and therefore the combination of references is appropriate for use with premature babies and infants.
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection relies on a new prior art reference, McRae.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785